In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo
                            ________________________

                                 No. 07-20-00168-CV
                            ________________________

              VICKI ALLRED AND CHARLES ALLRED, APPELLANTS

                                           V.

       FREESTONE COUNTY FAIR ASSOCIATION, INC., ET AL., APPELLEES


                         On Appeal from the 146th District Court
                                    Bell County, Texas
                Trial Court No. 307,283-B; Honorable Jack Jones, Presiding


                                     August 26, 2020

                                        ORDER

                    Before QUINN, C.J., and PIRTLE and DOSS, JJ.


      Appellants, Vicki Allred and Charles Allred, appeal from the trial court’s Final

Judgment. Appellees, Freestone County Fair Association, Inc., Sid Fryer, Hugh Fryer,

James Grant, Clinton Minchew, Scott Holmes, Andy Bonner, James Davis, Clark Fryer,

Clint Fryer, Linda Grant, Stanley Gregory, Karlene Griffith, Michael Grissett, JR

McClelland, Wendon Morrison, Roy Newman, Zack Newman, Tommy Robinson, Danny

Turner, Trent Turner, and Lisa Webb, have filed a cross appeal. The appellate record
was filed on August 19, 2020. Now pending before this court is the Agreed Motion to

Adopt Briefing Schedule. We grant the motion and set the appellate briefing deadlines

as stipulated by the parties in their motion:


       1.     Appellants’ merits brief is due September 18, 2020;

       2.     Appellees’ responsive brief and cross-merits brief is due October 19, 2020;

       3.     Appellants’ reply brief and cross-responsive brief is due November 18,
              2020; and

       4.     Appellees’ reply brief is due December 8, 2020.

       It is so ordered.


                                                      Per Curiam




                                                2